Clark, C. J.,
dissenting. The written agreement was that the “lands shall stand good for the support and maintenance of said Elmira Helms during her natural life.” This shows that the intention was that the land should stand good for Elmira’s benefit. While inartificially drawn, it would seem clear that the title was not finally and irrevocably to pass from her, and the lands were not to become the property of the grantee, until that condition precedent had been corn-*210plied with. Otherwise the lands could not “stand good” to secure her maintenance. This was' but prudence, and the grantor evidently intended to be prudent by holding her grasp on the land till the consideration had been paid. Till then the lands “stood good,” were still hers, notwithstanding prior words of conveyance^ till the promised maintenance for her life-time had been furnished. There is nothing unusual in this. Mortgages and deeds retaining vendor’s liens are similarly written to retain a similar security. If the parties did not intend this, but that the grantee should get a full title, with no remedy to the grantor upon a breach but a lawsuit, would this have been ordinary prudence on her part? And why, if such Was the agreement, did the grantee not take possession ?
Surely the issue should have gone to the jury to ascertain whether or not, by mistake of parties and the draughtsman, words to make this meaning clear had not been omitted. The issue is presented upon the pleadings and the defendant has a right to have it passed upon by the jury. There was evidence offered that the deed had never been delivered, and that the plaintiff so admitted. That, coupled with the fact that the grantee did not take possession, was some evidence that the deed was not as favorable to' the grantee as now claimed, and that words which the parties int -nded to be in the deed and supposed to be there have been omitted by ignorance, or mutual mistake. Evidence was offered and rejected at the instance of the plaintiff that he- has paid nothing for this property. Iiow the deed got upon record has not been explained. The grantee, having abandoned the contract, should not recover this land against the defendant, to whom grantor Elmira conveyed it subsequently, in consideration of a maintenance fully rendered.
No case more powerfully appealing to a court of conscience could be presented; and reasoning, which might be properly *211based upon a technical and accurate use of words when written down by a skilled draughtsman, ought not to prevail against what is undeniably the right. A jury of “good men and true” should be allowed, to pass upon the question whether the parties intended that the absolute title was not to pass till the support had been rendered, and whether by ignorance or mistake material words to express that intent were not omitted. The failure of the grantee to take possession and evidence tending to show non-delivery of the deed would be potent in that view.
In such circumstances as surround this transaction, subtle shades of meaning as to “conditions precedent” and “conditions subsequent,” of which these parties' doubtless never heard are but “as the small dust in the balance.” Elmira knew naught of technical differences between conditions precedent and subsequent, but she had no intention of her land passing from her till the consideration, her life support, had been paid for it. Whether a condition in a deed or will is a precedent or subsequent one depends upon the intention of the grantor or testator to be gathered from the whole instrument. Tilley v. King, 109 N. C., 463. Whether they be precedent or subsequent is a question purely of intent, and the intention must be determined by considering not only the words of the particular clause, but also the language of the whole contract, as well as the nature of the act required and the subject-matter to which it relates. Railroad v. Brewer, 67 Me., 295.
The deed upon its face showed that the consideration was something to-be performed in the future, and that the lands “stood good for the future performance of this consideration.”. The'lands therefore remained the property of the grantor, certainly at least until the grantee should accept the contract and trust, and he having failed to do this or to do anything toward carrying out his contract, and the grantor *212having remained in possession so that no¡ re-entry was necessary, the legal title of the grantee never became complete, and the grantor could malee the subsequent conveyance.
The plaintiff, out of possession, suing to recover possession under tire deed, the consideration of which is the subsequent support of the grantor, cannot recover without showing compliance with that agreement.
The case of Driesbach v. Serfass, 126 Pa., 32, 3 L. R. A., 836, is exactly on all-fours with this ease. In that case Peter Berger made a deed to his niece, Mrs. Serfass, the consideration being the future support of the grantor. Mrs. Serfass and her husband entered into possession and carried out the contract until the death of Mrs. Serfass, after which her husband abandoned th© premises and refused to carry out the contract. Berger, finding himself abandoned, made a similar deed to Driesbaeh who supported the grantor until his death. The heirs of Mrs. Serfass then brought an action to' recover possession against Driesbaeh. The defendant on the trial offered to. prove the failure of Serfass to carry out the contract to support, which evidence was excluded, the Court below holding that Mrs. Serfass took a fee; in th© land which descended to her heirs at law, and that Berger had no right to malí© a second conveyance to Driesbaeh, his only remedy being an action of covenant against Mrs. Serfass for nonperformance. The Supreme Court of Pennsylvania in reversing this ruling says: “The right of Serfass to recover possession in this action depended upon whether the consideration agreed upon had been paid. Being out of possession he, could not recover upon the contract unless he could show performance. . This h© was not required to do>. The defendant then proposed to taka up the burden of proof that rested on the other side, and to show affirmatively th© non-performance of tire contract under which alone the plaintiff could recover. This evidence should have been admitted. It would *213be contrary to tbe original intention of the parties, as well as against good conscience:, to permit the vendee to recover tbe possession of land from his vendor, or one holding his title, without the possession of land from his vendor, or one holding his title, without rendering or offering to render the equivalent contracted for.”
By the words “deed to be void,” the grantor doubtless meant “to* be void and of no effect” till the consideration was fully paid. This view was presented by the evidence offered and ruled out upon the plaintiff’s objection. It should have been admitted. And if the defendant’s pleading that the agreement was that “the deed should be void” technically construed means a “condition subsequent,” it is in conflict with the whole tenor of the evidence offered, and the defense intended and the solemn interest of justice requires that the case should go bade that the evidence may be admitted, and a “condition precedent” pleaded in more technical language, according to the clear intent of the defense set up.